Case 9:19-cv-81160-RS Document 787 Entered on FLSD Docket 01/12/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

         Plaintiff,
  v.

  CORELLIUM, LLC,

             Defendant.

   __________________________________/

    CORELLIUM’S UNOPPOSED MOTION TO FILE UNDER SEAL CORELLIUM’S
      OBJECTION TO THE SEALED MAGISTRATE JUDGE’S REPORT AND
  RECOMMENDATION RELATED TO THE COURT’S SEALED ORDER, ECF NO. 658

         Defendant, Corellium, LLC (“Corellium”), pursuant Federal Rule of Civil Procedure 26(c),

  Local Rules 5.4 and 7.1 of the United States District Court for the Southern District of Florida,

  and Section 9 of the Southern District of Florida’s CM/ECF Administrative Procedures,

  respectfully moves this Court for an order authorizing the filing under seal of Corellium’s

  Objection to the Sealed Magistrate Judge’s Report and Recommendation Related to the Court’s

  Sealed Order, ECF No. 658, and in support thereof, states as follows:

                                          BACKGROUND

         1.       On December 13, 2019, this Court entered a Stipulated Confidentiality and

  Protective Order [D.E. 50] (the “Protective Order”). The Protective Order exists to allow the

  parties to designate Protected Material pursuant to Protective Order ¶ 7.

         2.       On August 24, 2020, the Court issued a sealed order at ECF No. 658 (the “Sealed

  Order”).
Case 9:19-cv-81160-RS Document 787 Entered on FLSD Docket 01/12/2021 Page 2 of 6

                                                                                              CASE NO.: 9:19-CV-81160-RS


         3.        On September 8, 2020, Apple filed its Motion Relating to the Sealed Order [D.E.

  724] (“Apple’s Motion”).

         4.        On September 22, 2020, Corellium filed its Response to Apple’s Motion [D.E. 734]

  (“Corellium’s Response”).

         5.        On September 29, 2020, Apple filed its Reply in Support of Apple’s Motion [D.E.

  741] (“Apple’s Reply”).

         6.        On December 16, 2020, Honorable Rodney Smith, United States District Judge

  referred Apple’s Motion to Honorable William Matthewman, United States Magistrate Judge

  [D.E. 779].

         7.        On December 29, 2020, Honorable William Matthewman, United States Magistrate

  Judge, provided a Sealed Report and Recommendation in relation to Apple’s Motion [D.E. 782]

  (“Sealed R&R”).

         8.        Corellium’s Objection to the Sealed R&R (“Corellium’s Objection”) is due January

  12, 2021.

         9.        Corellium’s Objection relates to and quotes the Sealed Order and the Sealed R&R.

         10.       Corellium’s Objection quotes material Corellium has designated as “Confidential”

  or “Confidential – Attorney’s Eyes Only” (“AEO”) pursuant to the Protective Order.

         11.       Corellium’s Objection quotes material Apple has designated as “Confidential” or

  AEO pursuant to the Protective Order.

         12.       Counsel for Apple and the Government have informed counsel for Corellium that

  Apple and the Government do not oppose the relief sought in this Motion.




                                                                     2
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 787 Entered on FLSD Docket 01/12/2021 Page 3 of 6

                                                                                              CASE NO.: 9:19-CV-81160-RS


         13.       Consistent with the Protective Order and the parties’ standing designations, and in

  light of the foregoing, Corellium moves to file under seal its Objection.

                                               MEMORANDUM OF LAW

  I.     Legal Standard

         “Unless otherwise provided by law, Court rule, or Court order, proceedings in the United

  States District Court are public and Court filings are matters of public record.” S.D. Fla. L.R.

  5.4(a). However, this right of access is not absolute and “requires a balancing of competing

  interests.” Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir.

  2001) (citations omitted). In determining whether to seal a document, “courts must consider,

  among other factors, ‘whether allowing access would impair court functions or harm legitimate

  privacy interests, the degree of and likelihood of injury if made public, the reliability of the

  information, whether there will be an opportunity to respond to the information, whether the

  information concerns public officials or public concerns, and the availability of a less onerous

  alternative to sealing the documents.’” Huenefeld v. Nat’l Beverage Corp., No. 16-62881-CIV,

  2017 WL 4864594, at *1 (S.D. Fla. Oct. 25, 2017) (quoting Romero v. Drummond Co., 480 F.3d

  1234, 1245 (11th Cir. 2007)).

  II.    Good Cause Exists for the Court to Seal Corellium’s Objection.

         In this instance, good cause exists for this Court to seal Corellium’s Objection. Corellium’s

  Objection includes quotes from the Sealed Order, Sealed R&R and quotes to material that both

  Corellium and Apple have designated as “Confidential” or AEO. This information has been

  previously designated as confidential or AEO by Corellium and Apple during discovery and should

  not be shared with the public.

                                                                     3
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 787 Entered on FLSD Docket 01/12/2021 Page 4 of 6

                                                                                              CASE NO.: 9:19-CV-81160-RS


         Accordingly, precautions are required of this Court to keep this sensitive information from

  the public’s reach. Therefore, due to the confidential, AEO and previously sealed information

  contained in the Sealed R&R, this Court should seal Corellium’s Objection.

                                                         CONCLUSION

         WHEREFORE, Corellium respectfully requests the Court enter the proposed Order,

  attached hereto, permitting it to file Corellium’s Objection to Sealed Report and Recommendation,

  under seal and ordering that the materials remain under seal through the final resolution of this

  matter, including during any period of appeal taken by any party to this case except as otherwise

  stated in the above referenced Protective Order, as ordered by this Court, or required by law, and

  any other relief this Court deems just and proper.

                                        LOCAL RULE 7.1(A)(3) CERTIFICATION

         Pursuant to Local Rule 7.1(a)(3), the undersigned counsel verifies that counsel for

  Defendant conferred via email with counsel for Plaintiff and counsel for the United States on

  January 11, 2021, regarding the relief sought herein. Plaintiff and the United States do not oppose

  the relief sought herein.




  Dated: January 12, 2021                                   Respectfully submitted,


                                                            COLE, SCOTT & KISSANE, P.A.
                                                            Counsel for Defendant CORELLIUM, LLC
                                                            Esperante Building
                                                            222 Lakeview Avenue, Suite 120
                                                            West Palm Beach, Florida 33401
                                                            Telephone (561) 612-3459
                                                            Facsimile (561) 683-8977
                                                            Primary e-mail: justin.levine@csklegal.com
                                                            Primary e-mail: lizza.constantine@csklegal.com
                                                                     4
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 787 Entered on FLSD Docket 01/12/2021 Page 5 of 6

                                                                                              CASE NO.: 9:19-CV-81160-RS



                                                    By: s/ Lizza C. Constantine
                                                        JONATHAN VINE
                                                        Florida Bar. No.: 10966
                                                        JUSTIN B. LEVINE
                                                        Florida Bar No.: 106463
                                                        LIZZA C. CONSTANTINE
                                                        Florida Bar No.: 1002945

                                                                and

                                                           HECHT PARTNERS LLP
                                                           Counsel for Defendant
                                                           125 Park Ave, 25th Floor
                                                           New York, NY 10010
                                                           Tel: (212) 851-6821
                                                           David L. Hecht pro hac vice
                                                           Email: dhecht@hechtpartners.com
                                                           Minyao Wang pro hac vice
                                                           Email: mwang@hechtpartners.com


                                             CERTIFICATE OF SERVICE

         IT IS HEREBY CERTIFIED that on January 12, 2021, the foregoing document was filed

  electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

  document is being served on all counsel of record identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  by some other authorized manner, or a combination thereof, so as to comply with the requirements

  of Local Rule 5.4 and other applicable rules and procedures.



                                                         SERVICE LIST

  Martin B. Goldberg
  mgoldberg@lashgoldberg.com
  rdiaz@lashgoldberg.com
  Emily L. Pincow
                                                                     5
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 787 Entered on FLSD Docket 01/12/2021 Page 6 of 6

                                                                                              CASE NO.: 9:19-CV-81160-RS


  epincow@lashgoldberg.com
  gizquierdo@lashgoldberg.com
  LASH & GOLDBERG LLP
  100 Southeast Second Street
  Miami, FL 33131

  Sarang Vijay Damle (pro hac vice)
  sy.damle@lw.com
  Elana Nightingale Dawson (pro hac vice)
  elana.nightingaledawson@lw.com
  LATHAM & WATKINS LLP
  555 Eleventh Street NW, Suite 1000
  Washington, DC 20004

  Andrew M. Gass (pro hac vice)
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111

  Jessica Stebbins Bina (pro hac vice)
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067

  Attorneys for Plaintiff,
  Apple Inc.


  Serena M. Orloff
  Serena.m.orloff@usdoj.gov
  United States Department of Justice
  Civil Division, Federal Programs Branch
  1100 L Street NW, Room 12512
  Washington, DC 20005

  Dexter A. Lee
  Dexter.lee@usdoj.gov
  United States Attorney’s Office
  99 N.E. 4th Street, Suite 300
  Miami, FL 33132

  Attorneys for the United States
                                                                     6
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
